DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-19 and 21 are currently pending in this application.
	Claim 1 is amended as filed on 03/18/2022.
	Claim 21 is new as filed on 03/18/2022.

NOTE TO APPLICANT:  Upon reviewing the co-pending application 17/205,477, the examiner decided that the applications do not constitute double patenting because the current application appears to more narrowly describe querying and receiving the service.  However, the applications are particularly close and that should be kept in mind for future potential amendments of either application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cathrow et al. (Pre-Grant Publication No. US 2016/0337181 A1), hereinafter Cathrow, in view of Bull et al. (Pre-Grant Publication No. US 2018/0238579 A1), hereinafter Bull.

2.	With respect to claim 1, Cathrow taught a method for discovering applications in a network (0006, where the system discovers and interacts with, at least, the mobile applications.  Likewise, it is obvious that the services also comprise applications), the method comprises: transmitting a DNS-query (0036, where the query is submitted by the sending device); receiving a response to the transmitted DNS-query, wherein the response comprises at least one application address (0036, where the returned resource record has the application address in accordance with 0035, lines 1-6); transmitting a service query to at least one received application address (0039, lines 1-13, where the interacting involves transmitting a query under broadest reasonable interpretation); and receiving a service for the transmitted service query (0006, where service discovery is interacting with external services, which implicitly teaches receiving the service).
	However, Cathrow did not explicitly state that the network was a transportation infrastructure control network; connecting a transportation infrastructure peripheral device to the transportation infrastructure control network; an address for each application in the transportation infrastructure control network; and receiving a response by the transportation infrastructure peripheral device a response to the transmitted service query, said response being a confirmation that the requested service has been performed.  On the other hand, Bull did teach that the network was a transportation infrastructure control network (0023, where the elevator is part of the transportation infrastructure); connecting a transportation infrastructure peripheral device to the transportation infrastructure control network (0023, the plug-in load control device); an address for each application in the transportation infrastructure control network (0021, where the devices to with communication is taking place, all contain addresses); and receiving a response by the transportation infrastructure peripheral device a response to the transmitted service query, said response being a confirmation that the requested service has been performed (0048, where the load control device communicates with the applications.  See also 0037.  Furthermore, the responses are given, but can also be seen explicitly throughout the application, such as in 0005).  Both of the systems of Cathrow and Bull are directed towards managing IoT devices and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Cathrow, to utilize operating in a transportation infrastructure control network, as taught by Bull, as operating in a transportation network is essentially the intended use of the system, but is being shown in order to achieve a more compact prosecution.

3.	As for claim 2, it is rejected on the same basis as claim 1.  In addition, Cathrow taught wherein the method further comprises: transmitting a request to a DHCP-server; and receiving a set of network parameters as a response to the transmitted request (0027, where the returned parameters can be seen in 0038).

4.	As for claim 3, it is rejected on the same basis as claim 1.  In addition, Cathrow taught wherein the method further comprises connecting to at least one application using the at least one received application address (0006, where the system discovers and interacts with, at least, the mobile applications.  Likewise, it is obvious that the services also comprise applications).

5.	As for claim 6, it is rejected on the same basis as claim 1.  In addition, Bull taught wherein the transportation infrastructure control network is formed in an existing building network (0023, the elevator is part of the existing building network).

6.	As for claim 7, it is rejected on the same basis as claim 1.  In addition, Cathrow taught computer program embodied on a non-transitory computer readable medium and comprising computer executable computer program code, wherein the computer program code is configured to perform the method according to claim 1 when the computer program is executed in a computing device (0013).

7.	As for claim 8, it is rejected on the same basis as claim 1.  In addition, Cathrow taught a transportation infrastructure peripheral device comprising: at least one processor configured to execute computer program code (0024, the processor); at least one memory configured to store computer program code and related data (0024, the memory); and at least one network connection configured to connect the transportation infrastructure peripheral device to a data communications network, wherein the transportation infrastructure peripheral device is configured to perform the method according to claim 1 (0027, where the IoT device can perform the DNS queries and the IoT device is a peripheral device in accordance with 0023).

8.	As for claim 9, it is rejected on the same basis as claim 8.  In addition, Cathrow taught A transportation infrastructure system (Bull: 0023, the elevator) comprising: at least one transportation infrastructure peripheral device according to claim 8, wherein the peripheral device is configured to transmit queries using a transportation infrastructure control network (0027, where the IoT device can perform the DNS queries and the IoT device is a peripheral device in accordance with 0023, where the network being a transportation network can be seen in Bull: 0023, the elevator); at least one DNS-server for the transportation infrastructure control network, configured to receive at least one query from the peripheral device and further configured to respond to the received queries (0027, where the IoT device can perform the DNS queries and the IoT device is a peripheral device in accordance with 0023, where the network being a transportation network can be seen in Bull: 0023, the elevator), wherein the response comprises at least an internet address for at least one application (0036, where the returned record includes the translated domain address in accordance with 0035); and at least one application connected to the transportation infrastructure control network, wherein the application is configured to receive requests from the peripheral device and as a response to perform the requested task (0027, where the IoT device can perform the DNS queries and the IoT device is a peripheral device in accordance with 0023, where the network being a transportation network can be seen in Bull: 0023, the elevator).

9.	As for claim 10, it is rejected on the same basis as claim 9.  In addition, Cathrow taught wherein the transportation infrastructure system further comprises at least one DHCP-server connected to the transportation infrastructure control network, wherein the DHCP-server is configured to receive at least one query from a peripheral device and further configured to respond to the received queries, and wherein the response comprises at least an internet address for the peripheral device and an internet address for a DNS-server (0027, where the IoT device can perform the DNS queries and the IoT device is a peripheral device in accordance with 0023, where the network being a transportation network can be seen in Bull: 0023, the elevator, and where the DHCP server can be seen in 0038).

11.	As for claim 11, it is rejected on the same basis as claim 9.  In addition, Bull taught wherein the application is one of the following: an elevator group master service, a site manager service an authentication service, an audio stream service, a video stream service, a content management system, and a cloud service (0023, where this, at least, teaches the elevator limitation.  The cloud service limitation can also be seen in 0058).

12.	As for claim 12, it is rejected on the same basis as claim 9.  In addition, Cathrow taught wherein the peripheral device is one of the following: a destination operation panel, a speaker, a display, a media screen, a device requiring authentication, an authentication device, a camera, a fingerprint scanner and a biometric scanner (0023, where the smart phone would, at least, teach the display and media screen).

13.	As for claim 13, it is rejected on the same basis as claim 2.  In addition, Cathrow taught wherein the method further comprises: connecting to at least one application using the at least one received application address (0036, where the record could return the mobile application address in accordance with 0006).

14.	As for claim 18, it is rejected on the same basis as claim 2.  In addition, Bull taught wherein the transportation infrastructure control network is formed in an existing building network (0023, where the elevator is part of the existing building system).

15.	As for claim 19, it is rejected on the same basis as claim 3.  In addition, Bull taught wherein the transportation infrastructure control network is formed in an existing building network (0023, where the elevator is part of the existing building system).

17.	As for claim 21, it is rejected on the same basis as claim 1.  In addition, Bull taught wherein the application is one of the following: an elevator group master service, a site manager service an authentication service, an audio stream service, a video stream service and a content management system (0023, where this, at least, teaches the elevator limitation), and wherein the peripheral device is one of the following: a destination operation panel, a speaker, a display, a media screen, a device requiring authentication, an authentication device, a camera, a fingerprint scanner and a biometric scanner (Cathrow: 0023, where the smart phone would, at least, teach the display and media screen).

Claims 4-5 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cathrow, in view of Bull, and in further view of Official Notice.

18.	As for claim 4, 14, and 15 they are rejected on the same basis as claims 1, 2, and 3 (respectively).  However, Cathrow did not explicitly state wherein the transmitted DNS-query comprises at least one predetermined application name.  On the other hand, the examiner gives official notice that it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Cathrow, to utilize specifying an application name, as doing so would provide an easy interface for accessing a service.  Likewise, Cathrow essentially performs this feature under broadest reasonable interpretation as it could be argued that accessing the domain name is accessing the web application by name.  

19.	As for claim 5, 16, and 17 they are rejected on the same basis as claims 1, 2, and 3 (respectively).  However, Cathrow did not explicitly state wherein the transmitted DNS-query comprises a special query for receiving addresses for all available applications.  On other hand, the examiner gives official notice that requesting a list of available applications/services was well known and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Cathrow, to utilize receiving an available application list, in order to provide the standard practice of allowing a user to know which services are available.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)  Moore, William H. (Patent No. US 4,512,442 A), a device for connecting a peripheral device to an elevator network.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452